Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 1.In connection with the Annual Report of Capital Group Holdings, Inc. fka, Oasis Online Technologies Corp., a Minnesota company, (the “Company”) on Form 10-K A/1 for the Quarter ended June 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify the following pursuant to Section 18, U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Oasis Online TechnologiesCorp. March 13, 2012 /s/ Erik J. Cooper By: Erik J. Cooper Its: Chairman President Chief Executive Officer
